KINKADE, J.
Where an indemnifying bond is executed and delivered to public officials pursuant to Sections 2365-1 to 2365-4, General Code, to insure the fulfillment by a contractor of a contract according to its terms, covering the construction • of a public improvement, the public has a right to enforce the bond in its favor so far as it moy be necessary to reimburse the public for any loss sustained by reason of a default of the contractor in carrying out the contract, and such right is prior to the right of any sub-contractor, material man or laborer to participate to any extent in the amount due on the bond.
Judgment affirmed.
Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.